Supreme Court properly denied the request for a permanent stay of arbitration, since petitioner failed to meet its burden of proof that a hit-and-run accident did not occur (Matter of Empire Mut. Ins. Co. [Greaney — National Union Fire Ins. Co. of Pittsburgh], 156 AD2d 154, 155 [1989]). The evidence adduced at the hearing, including the testimony of respondent’s co'worker who witnessed another vehicle hit respondent’s car, showed that respondent was indeed involved in a hit-and-run accident (see Matter of Allstate Ins. Co. v Killakey, 78 NY2d 325 [1991]). Although the police accident report indicated that respondent told the responding officer that the crash was the result of a blown out tire, the court reasonably attributed this statement to the fact that respondent was falling in and out of consciousness at the accident scene. Concur — Gonzalez, P.J., Tom, Andrias, Renwick and Abdus-Salaam, JJ.